Citation Nr: 0736624	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  05-07 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California

THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service 
connection for lupus erythematous discoid.  

ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel

INTRODUCTION

The veteran performed active duty for training from October 
1963 to April 1964 and service with the National Guard 
thereafter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision of the VA 
Regional Office (RO) in Los Angeles, CA, which denied 
entitlement to service connection for lupus erythematous 
discoid on the grounds that no new and material evidence had 
been submitted.




FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision.

2.  The RO denied service connection for a skin disorder in 
an October 1974 rating decision.   

3.  A claim to reopen was received in March 2003. 

4.  The evidence associated with the record since the October 
1974 rating decision includes evidence that is essentially 
cumulative or redundant of evidence previously of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiate the claim.  


CONCLUSIONS OF LAW

1.  The October 1974 RO decision that denied service 
connection for lupus erythematous discoid is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.104, 20.1103 (2007).  

2.  Evidence received since the October 1974 rating decision 
is not new and material.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.104, 3.156(a) (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in October 2003 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant October 2003 that fully addressed all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her or his possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her or his claim 
and been given ample time to respond, but the AOJ also 
readjudicated the case by way of a rating decision in January 
2004 after the notice was provided.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records and the veteran has submitted a 
letter from his doctor.  The appellant was afforded a VA 
medical examination in February 1974.  In an April 2006 
statement, the veteran indicated he had no other information 
or evidence to give VA to substantiate his claim.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Pertinent Laws and Regulations

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7140(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).
Analysis

A review of the file indicates that the veteran's claim was 
initially denied in March of 1974.  The evidence at that time 
included the veteran's service medical records.  The records 
reflected that he was treated on one occasion in March 1964 
for a face rash.  A November 1973 statement from the 
veteran's private physician reflect that he had been seen in 
February 1965, at which time he reported a 3 to 4 year 
history of skin complaints that flared with sun exposure.  
The diagnosis was lupus erythematous, discoid.  The matter 
was reviewed in October of 1974 after the veteran submitted a 
December 1965 letter from his dermatologist.  That letter 
noted that the veteran had been under his doctor's care for 
"polymorphous light eruption of his face" that "flares 
markedly" on exposure to sunlight.  At that time the RO 
stated that the March 1974 rating decision was "confirmed 
and continued."   No appeal of this decision was taken by 
the veteran.  

In October of 2003, the VA supplied the veteran with 
appropriate notice regarding what "new and material" 
evidence would be required to reopen this claim.  In November 
of 2003 the veteran submitted documents relating to his 
transfer from active service and a copy of his 1966 Report of 
Separation from his National Guard unit which stated that the 
veteran's reason for discharge was "physical disability - 
not result of state service..."  

In April of 2006 the veteran submitted a VCAA Notice Response 
in which he stated that he had no other information or 
evidence to give the VA to substantiate his claim.  

Based upon the above, the Board finds that no new and 
material evidence has been submitted which would warrant the 
reopening of this claim.  The Board notes that the veteran 
may always reopen his claim with the submission of supporting 
medical evidence pertaining to a casual connection between 
any current lupus and his active service.  




ORDER

New and material evidence not having been received, the claim 
of service connection for lupus erythematous discoid is 
denied.  



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


